May 07, 2004


Mr. David J. Beck
Beck Redden & Secrest, L.L.P.
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010

Mr. Gilbert I. "Buddy" Low
Orgain Bell & Tucker, L.L.P.
470 Orleans Street
Beaumont, TX 77701

Mr. James J. Lee
Vinson & Elkins, L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, TX 75201
Mr. Charles K. Kebodeaux
Law Office of Keith Kebodeaux
909 Laurel
Beaumont, TX 77701

Mr. Gene M. Williams
Mehaffy & Weber
P. O. Box 16
Beaumont, TX 77704

RE:   Case Number:  02-0705
      Court of Appeals Number:  09-01-00368-CV
      Trial Court Number:  A 162,152




















Style:      COMPAQ COMPUTER CORPORATION
      v.
      HAL LAPRAY, ET AL.

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in  the  above  referenced  cause.   (Chief  Justice  Phillips  not
sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |